--------------------------------------------------------------------------------

EXHIBIT 10.1


January 10, 2019


Martin Bengtsson
9 Barnsdale Road
Madison, NJ


Dear Martin:


I am pleased to make the following offer to you for the position of Chief
Financial Officer with Balchem Corporation (“Balchem” or the “Company”) a
compensation package as described below:



Annual base salary:
$ 435,000




Date of Hire:
February 4, 2019




·
Incentive Compensation:  You will also be eligible to participate in the Balchem
Corporation Incentive Compensation Program (ICP).  Incentive goals will be
designed annually with a target bonus equal to 55% of your actual base salary
earned during the applicable performance year.




·
Signing Bonus:  On your date of hire, you will receive 12,000 Restricted Shares
of Balchem stock; 15,000 Non-Qualified Stock Options as well as a one-time cash
bonus payment of $171,000, payable with your first paycheck with the Company.



*The Restricted Shares will vest ratably over three years with one-third (4,000
Shares) vesting each year beginning in 2020.  The Stock Options will vest
ratably over three years (20% after 1 year, 40% after 2 years, 40% after 3
years).



·
Long-Term Incentive Plan (LTIP):  You will also be eligible to participate in
Balchem’s Long Term Incentive Program (“LTI”), which provides for incentive
compensation in the form of equity of Balchem, based upon achieving certain
performance objectives defined annually, and similarly based upon the
authorization of the Balchem’s Board of Directors or an authorized committee
thereof.  Under the LTI, you may earn a Target Award of up to 100% of your Base
Salary in Balchem stock options, time-based Restricted Shares and Performance
Award Restricted Shares (valued on the grant date) and in certain circumstances
of performance, amounts exceeding the Target Award, subject to parameters
defined in, and the terms and conditions of, the LTI, a copy of which will be
provided to you.




·
401 (k): You will be eligible to participate in the 401(k) plan on the first day
of the month following 60 calendar days of employment.  Employees can contribute
up to the 2019 annual IRS limit of $19,000. If you are 50 years of age or older,
(or if you will reach age 50 by the end of the year), you may make a catch-up
contribution of up to $6,000 in addition to the normal IRS annual limit. The
Company matches 100% on the first 6% of your compensation that you 




--------------------------------------------------------------------------------

contribute to the plan.  Effective, 1/1/18, all new employees will be
automatically enrolled in the 401K with a 6% contribution and will have the
option to change the percentage or opt-out upon eligibility.



·
Vehicle Allowance:  Balchem will provide you with a $900 per month vehicle
allowance.  The allowance will be included in your regular pay process each
month.  Additionally, you will be reimbursed for your business mileage at the
rate determined by Balchem, which is subject to change.




·
Vacation / Time-Off Benefits:  You will be entitled to 160 hours of vacation,
prorated during your first year of employment.  Sabbatical days are earned after
one year of employment at the rate of one day per quarter.  Other portions of
the paid time off plan include holidays and personal time, as described in the
Summary of Benefits (a copy of which will be provided to you).




·
Group Medical and Dental insurance:   Participation in the group insurance plan
is optional and it is a contributory plan.  You will be eligible to participate
in the group insurance plan on the first day of the month following 60 calendar
days of employment, with dependent coverage and eligibility as applicable.




·
COBRA:  Following any continuation/separation agreements with your previous
employer, Balchem will reimburse your COBRA premium (you must submit proof of
payment and the COBRA notice) for the period prior to your enrollment
eligibility for the group insurance plans described above.  The reimbursement
will be processed through payroll.

      


·
Business and Travel Insurance:  You will be provided with business travel
accident insurance equal to five times annual salary to a maximum of $500,000;




·
Non-contributory life insurance with accidental death and dismemberment: equal
to one times your base salary, whether or not you participate in the group
health or dental programs;




·
Long Term Disability (LTD):  Eligible on the first day of the month following
one year of employment, this plan provides 60% of basic monthly earnings before
taxes up to a maximum of $15,000 if you become totally disabled, as described in
the Summary of Benefits.




·
Additional benefits include:  Short Term Disability, EAP, Educational
Reimbursement, Contributory Supplemental Life, with detail and eligibility
requirements as described in the Summary of Benefits.




·
Severance:  In the event Company terminates the employment of Employee for any
reason other than (i) “Cause” (as defined below), (ii) Employee’s death, or
(iii) by reason of notice from Employee that Employee intends to terminate his
employment with Company, and subject to Employee’s compliance with
[Confidentiality/Non-Compete] and Employee’s execution of a full and completed
waiver release of claims in favor of Company, its affiliates and their
respective





--------------------------------------------------------------------------------

officers and directors, (the “Release”) and such Release becoming effective and
irrevocable on a date (the “Release Effective Date”) no later than sixty (60)
days following Employee’s date of termination, and Employee shall be entitled to
receive as his sole and exclusive remedy and compensation by reason of or
arising out of such termination, an amount (the “Severance Amount”) equal to one
(1) year of annual base salary.  The Severance Amount shall be due and payable
to Employee in twelve (12) equal monthly installments commencing with the month
following the month of such termination; provided, however, that any
installments otherwise payable prior to the Release Effective Date shall instead
be paid with the installment due for the month following the Release Effective
Date.


“Cause” as used herein shall mean the following:


1)
Excessive absence or lateness;


2)
Gross insubordination or material violation of published Company policies;


3)
Failure devote Employee’s full-time efforts the Company’s business;


4)
Failure to comply with any regarding the protection of Company information and
confidentiality; or


5)
Any job-related action which constitutes a violation of any applicable criminal
statute.



In addition to this offer letter we have enclosed a copy of Balchem’s
Confidentiality and Non-Competition Agreement, Substance Abuse Policy for
Applicants/Employees, and Summary of Benefits for your review.  If acceptable,
sign the letter and return to us, along with a signed copy of the
Confidentiality and Non-Competition Agreement and the Receipt of Substance Abuse
Policy for Applicant/Employees form, both, which are requirements of employment
with Balchem.  You can return all documents via scan/e-mail to
btignor@balchem.com or to the following address:



 
Balchem Corporation
 
52 Sunrise Park Road
 
New Hampton, NY  10958
 
Attn: Brent Tignor



Once the signed acceptance agreement is received, you can go for your drug
screen.  You just need to bring the attached Collection Authorization Form
(labcorp.doc) with you.  Employment is contingent upon a negative intoxicant
screen, pre-employment physical if applicable, and successful background check. 
For the background check, you will receive a separate e-mail from Shield
Screening, providing a link directing you to complete an authorization form. 
After all are successfully completed and a start date is determined, you will
receive another e-mail directing you to begin the electronic on-boarding
process, for which all sections must be completed prior to your first day.


I look forward to your acceptance of this offer and to welcoming you to Balchem
Corporation.  If you have any questions about this offer, please do not hesitate
to call me directly at (845) 326-5663.  We are excited to have you on the Team!



--------------------------------------------------------------------------------

Sincerely,
[image0.jpg]
Brent Tignor
Vice President Human Resources


Disclaimer:  Nothing in this offer is intended to be, nor should it be,
construed as a guarantee that employment or any benefit will be continued for
any period of time.  Employment is “at-will;” meaning that you have the right to
terminate your employment at any time, with or without cause or notice, and the
Company has the same right.     Employment is contingent upon a negative drug
screen, satisfactory completion of a job-related physical examination,
satisfactory findings of any subsequent background or reference investigation
and upon execution of the Balchem Corporation Confidentiality and
Non-Competition Agreement.



 
Accepted by:
     
Martin Bengtsson
   
Date






--------------------------------------------------------------------------------